               Case 4:18-cv-05712-YGR Document 48 Filed 11/16/18 Page 1 of 3



 1   Stacey Geis, CA Bar # 181444
     Earthjustice
 2   50 California St., Suite 500
 3   San Francisco, CA 94111-4608
     Phone: (415) 217-2000
 4   Fax: (415) 217-2040
     sgeis@earthjustice.org
 5
     Local Counsel for Plaintiffs in Case No. 4:18-cv-05984, Sierra Club, et al.
 6
 7
 8                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10    STATE OF CALIFORNIA, by and through               )
      XAVIER BECERRA, ATTORNEY                          )
11    GENERAL, and the CALIFORNIA AIR                   )
      RESOURCES BOARD; and STATE OF                     )
12    NEW MEXICO, by and through HECTOR                 )
13    BALDERAS, ATTORNEY GENERAL,                       )   CERTIFICATE OF SERVICE BY CERTIFIED
                                                        )   MAIL
14            Plaintiffs,                               )
                                                        )
15             v.                                       )   Case No. 4:18-cv-05712-YGR
                                                        )   (Consolidated With Case No. 4:18-cv-05984-YGR)
16
      RYAN ZINKE, Secretary of the Interior;            )
17    JOSEPH R. BALASH, Assistant Secretary             )
      for Land and Minerals Management, United          )   Judge Assigned: Hon. Yvonne Gonzalez Rogers
18    States Department of the Interior; UNITED         )
      STATES BUREAU OF LAND                             )   Complaint Filed: September 28, 2018
19    MANAGEMENT; and UNITED STATES                     )
20    DEPARTMENT OF THE INTERIOR,                       )
                                                        )
21            Defendants.                               )
22                                DECLARATION OF ELEANOR GREER
23   I, Eleanor Greer, declare:
24   1.     I am employed as a Litigation Assistant at Earthjustice in Denver, Colorado. I am 18 years
25   of age or older, and not a party to this matter. My business address is: 633 17th Street, Suite 1600,
26   Denver, Colorado 80202-3625.
27   2.     I served the documents listed below on behalf of Stacey Geis, who is a member of the
28   California State Bar and serves as local counsel in this case for Plaintiffs Sierra Club, et al.


     Certificate of Service by Certified Mail
     Case No. 4:18-cv-05712-YGR (Consolidated with Case No. 4:18-cv-05984-YGR)                          1
                 Case 4:18-cv-05712-YGR Document 48 Filed 11/16/18 Page 2 of 3



 1   3.        At the time of this service, our case, No. 18-cv-05984, was assigned to Hon. Elizabeth D.
 2   Laporte, and we served Judge Laporte’s orders on all parties.
 3   4.        Pursuant to Civil Local Rule 5-5(a)(2), I hereby certify that on October 2, 2018, I mailed true
 4   and correct copies of the documents listed below by Certified Mail, postage prepaid, to the persons
 5   or entities listed below. Executed copies of the Return Receipts for each person or entity are
 6   attached to my Declaration as Exhibit A.
 7        Secretary of the Interior Ryan Zinke           Bureau of Land Management
          United States Department of the Interior       1849 C Street N.W., Rm. 5665
 8        1849 C Street, N.W.                            Washington, D.C. 20240
          Washington, D.C. 20240
 9
          United States Department of the Interior       Joseph “Joe” Balash
10        1849 C Street, N.W.                            Assistant Secretary for Land and Minerals Mgmt.
          Washington, D.C. 20240                         United States Department of the Interior
11                                                       1849 C Street, N.W.
                                                         Washington, D.C. 20240
12
                                      DOCUMENTS SERVED OCTOBER 2, 2018
13
14            Complaint for Declaratory and Injunctive Relief;

15            Civil Cover Sheet and Attachment to Civil Cover Sheet;
16            Summons in a Civil Action issued and entered by the Court;
17            Certificate of Interested Entities or Persons;
18            Filing Procedures (San Francisco);
19            ECF Registration Information;
20            Order Setting Initial Case Management Conference and ADR Deadlines;
21            Brochure entitled “Consenting To The Jurisdiction Of A Magistrate Judge In The Northern
22             District of California”;
23
              Notice of Assignment of Case to a United States Magistrate Judge with Election Form; and
24
              Magistrate Judge Elizabeth D. Laporte’s Standing Orders, as follows:
25
                  o Magistrate Judge Laporte’s Civil Standing Order;
26
                  o Standing Order For All Judges Of The Northern District of California;
27
                  o Magistrate Judge Laporte’s Settlement Conference;
28
                  o Magistrate Judge Laporte’s Order Re CMC;

     Certificate of Service by Certified Mail
     Case No. 4:18-cv-05712-YGR (Consolidated with Case No. 4:18-cv-05984-YGR)                           2
                Case 4:18-cv-05712-YGR Document 48 Filed 11/16/18 Page 3 of 3



 1               o Magistrate Judge Laporte’s Notice Reference Re Discovery
 2               o Magistrate Judge Laporte’s Standing Order on Confidential and Sealed Documents;
 3               o Magistrate Judge Laporte’s Case Management Order-Jury Trial; and
 4               o Magistrate Judge Laporte’s Case Management Court Trial.
 5   5.       In addition, I hereby certify that on October 17, 2018, I mailed true and correct copies of the
 6   documents listed above by Certified Mail, postage prepaid, to the persons or entities listed below.
 7   Executed copies of the Return Receipts for each person or entity are attached to my Declaration as
 8   Exhibit B. At this time, our case had been reassigned to Hon. Yvonne Gonzalez Rogers, so in
 9   addition to the documents listed above, I also served Judge Rogers’ orders (listed below).
10    United States Attorney General                       Civil Process Clerk
      Jefferson “Jeff” Sessions                            United States Attorney’s Office
11    United States Department of Justice                  Northern District of California
      950 Pennsylvania Avenue, NW                          Federal Courthouse
12    Washington, DC 20530-0001                            450 Golden Gate Avenue
                                                           San Francisco, CA 94102
13
                        ADDITIONAL DOCUMENTS SERVED OCTOBER 17, 2018
14
15           District Court Judge Yvonne Gonzalez Rogers’ Standing Orders, as follows:
16               o Standing Order For All Judges Of The Northern District of California;
17               o Judge Roger’s Standing Order Re: Pretrial Instructions in Civil Cases;
18               o Judge Roger’s Standing Order in Civil Cases; and
19               o Judge Roger’s Label Trial Exhibit Tags.
20
21            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
22   correct.
23   Executed on November 16, 2018, in Denver, Colorado.
24
25
                     _________________________________
26                   Eleanor Greer
27
28


     Certificate of Service by Certified Mail
     Case No. 4:18-cv-05712-YGR (Consolidated with Case No. 4:18-cv-05984-YGR)                           3
